                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

 JASON A. JOHNSON, ALTHEA
 CONERLY AND SHAKADEJEL
 CONERLY,

                   Plaintiffs,                           CAUSE NO. 2:17-cv-00137-KS-MTP

                       vs.

 AARON'S INC.,

                      Defendant.


                           MOTION TO WITHDRAW
______________________________________________________________________________


       LAUREN R. HILLERY, counsel for the Defendant, Aaron’s, Inc., hereby respectfully

moves this Court to allow her withdrawal as counsel of record in this action, and in support of

this motion would show unto the Court the following:

       1.      Ms. Hillery moves to withdraw due to her departure from the law firm of

McAngus Goudelock and Courie.

       2.      Aaron’s, Inc. will continue to be represented by the law firm of McAngus

Goudelock and Courie and Roger C. Riddick. No party will suffer any prejudice and there will

be no delay or interference in the disposition of this case.

       3.      Plaintiffs do not oppose this motion.

       WHEREFORE, Lauren R. Hillery respectfully requests that the Court enter an Order

allowing her to withdraw as counsel of record in the above styled civil action.

       Respectfully submitted this, the 10th day of April, 2019.
                                                  AARON’S, INC.

                                            BY:   /s/ Lauren R. Hillery
                                                  LAUREN R. HILLERY


ROGER C. RIDDICK (MSB No. 5345)
LAUREN R. HILLERY (MSB No. 103253)
McAngus, Goudelock and Courie, LLC
1020 Highland Colony Parkway, Suite 706
Ridgeland, Mississippi 39157
(601) 427-7512
(601) 510-9525 (Fax)
r.riddick@mgclaw.com
lauren.hillery@mgclaw.com
Attorneys for Aaron's, Inc.

                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon all counsel of

 record by electronic filing as follows:

                       Daniel M. Waide
                       Johnson, Ratliff & Waide, PLLC
                       Post Office Box 17738
                       Hattiesburg, Mississippi 39404


        This the 10th day of April, 2019.


                                                        /s/ Lauren R. Hillery
                                                        LAUREN R. HILLERY




                                              2
